Citation Nr: 1524522	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to September 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned at a Board video teleconference hearing in March 2015.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although any further delay is regrettable, a remand for additional development is necessary.  Specifically, the Board finds that the matter must be remanded for a new and contemporaneous VA examination of the knees. 

As an initial matter, the Veteran alleges that the existing August 2011 VA examination is inadequate because it is purported that the VA examiner merely interviewed him but did not conduct a physical examination or range of motion testing.   See November 2011 notice of disagreement; June 2013 VA Form 9, and March 2015 Board Hearing Transcript a p. 10.  The Veteran also asserted that his bilateral knee disabilities have increased in severity from the time of the last VA examination in August 2011.  Significantly, his assertions of a material change in the condition of his knees are corroborated by the evidence of record, including the private treatment records he submitted from Alabama Orthopedic Specialists (documenting a tear of the left medial meniscus, with degenerative changes, resulting in an October 5, 2011 surgery on the left knee), and from Promise Physical Therapy (noting that "arthritis was on the scale of 3+/4").  See October 2011 private treatment report.

VA General Counsel has stated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination); compare with Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (the "mere passage of time" between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination).  

In this case, in light of the evidence suggesting a material change in the condition of the knee disabilities since the VA examination, a new examination should be conducted on remand to ensure the Veteran's knee disabilities can be properly rated.  Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a new VA examination regarding the nature and severity of the Veteran's service-connected degenerative changes of the right and left knees.  The electronic claims file [i.e. relevant records contained in Virtual VA and/or VBMS] must be provided to and reviewed by the examiner.

(a) All pertinent symptomatology and findings should be reported in detail, and any indicated diagnostic tests should be accomplished.

(b) When conducting range of motion testing, the examiner is directed to describe any functional loss resulting from factors (such as pain, flare-ups, etc.) impacting the Veteran's ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance. 

(c) To the extent possible, any functional loss should be expressed in terms of additional degrees of limitation of motion.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

